  8:18-cr-00055-RFR-MDN Doc # 57 Filed: 08/04/21 Page 1 of 1 - Page ID # 123



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:18CR55

        vs.
                                                             ORDER ON APPEARANCE FOR
ARTHUR ANTHONY MARR,                                       SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on August 4, 2021 regarding Petition for Offender
Under Supervision [47]. Kelly Steenbock represented the defendant. Lecia Wright represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
       The defendant appeared by summons, or is otherwise not in custody, and will not be detained.
Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A).
The Court finds the petition sets forth probable cause to believe the defendant violated the terms of
supervised release. The defendant shall appear personally for a final dispositional hearing before
Chief U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on September 29, 2021.
        The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision to include the defendant shall obtain a substance abuse treatment
evaluation within 30 days.


       IT IS SO ORDERED.


       Dated this 4th day of August, 2021.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
